Exhibit 10.1

Agreement

AGREEMENT entered into as of this 11th day of July, 2011 (the “Agreement”) by
and between Motricity, Inc., a Delaware corporation with its principal place of
business at 601 108th Avenue NE, Suite 800, Bellevue, WA 98004 (the “Company”),
and Brian Turner (the “Director”).

RECITAL

WHEREAS, Director has served as a member of the Board of Directors of the
Company (the “Board”) since December 2009 and has recently informed the Board
that he is resigning from the Board, effective as of the close of business on
July 11, 2011 (the “Resignation Date); and

WHEREAS, from and after the date hereof, the Company desires that following such
resignation Director provide and the Director agrees to provide certain services
to the Company as set forth below pursuant to terms and conditions hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

1. Transition Services. For a period of sixty (60) days after the Resignation
Date, the Director agrees to provide to the Company such services as are
reasonably requested by the Chairperson of the Board and the Chairpersons of the
committees of the Board on which the director has served, in a manner and at
such times as are mutually agreeable to the Director and the applicable
Chairperson, relating to the transition of his duties arising from service as a
member of the Board and certain of its committees (the “Transition Services”).
In consideration of the Director’s contributions to the Company to date, the
Transition Services, and Director’s accepting and not revoking this Agreement,
the Company and Director agree that notwithstanding any terms to the contrary in
(i) the Restricted Stock Grant Agreement pursuant to the Company’s 2004 Stock
Incentive Plan dated February 11, 2010 and subsequently amended on November 30,
2010 and (ii) the Restricted Stock Agreements pursuant to the Company’s 2010
Long-Term Incentive Plan dated July 20, 2010 and April 29, 2011, respectively,
the Director shall be fully vested in the restricted shares issued pursuant to
such agreements effective as of the close of business on the Resignation Date
and the Director shall have the right to retain in full the 32,339 shares of the
Company’s common stock granted thereunder (the “Shares”).

The parties hereto acknowledge that the Company has paid to Director a lump sum
payment equal to $25,412.00, such payment equaling all amounts owing to the
Director for his service to the Company as a member of the Board and his
attendance of Board meetings and service on the committees of the Board through
the Resignation Date.

2. Resignation. The Director has delivered a letter of resignation to the
Company attached as Exhibit A hereto and is resigning from, and ceasing to be a
member of, the Board effective as of the close of business on the Resignation
Date. The Director and the Company agree and acknowledge that the rights and
obligations of either party with respect to the



--------------------------------------------------------------------------------

Director’s status as a member of the Board, including, without limitation, his
entitlement to the non-employee director compensation authorized by the
Compensation Committee of the Board and subsequently approved by the Board from
and after the Resignation Date, shall be and hereby are released or waived;
provided, however, that such release and waiver shall not affect any rights or
obligations of either party as provided in the Company’s Restated Certificate of
Incorporation, bylaws or the Indemnification Agreement dated July 11, 2011,
between the Company and the Director (the “Indemnification Agreement”) or the
Director’s rights as they exist under any director and officer insurance
policies or any other insurance policies (together, the “Insurance Policies”)
whether in effect before the date of this Agreement, on the date of this
Agreement or after the date of the Agreement.

3. Release.

(a) For good and valuable consideration as set forth herein, the receipt of
which is hereby acknowledged, Director, for himself, his agents, legal
representatives, assigns, heirs, distributees, devisees, legatees,
administrators, personal representatives and executors (each a “Releasing Party”
and collectively, the “Releasing Parties”), hereby releases and discharges, to
the extent permitted by law, the Company and its present and past subsidiaries
and affiliates, its and their respective successors and assigns, and the present
and past shareholders, officers, directors, employees, agents and
representatives of each of the foregoing (collectively, the “Releasees”), from
any and all claims, demands, actions, liabilities and other claims for relief
and remuneration whatsoever, whether known or unknown, from the beginning of the
world to the date Director signs this Agreement, but otherwise including,
without limitation, any claims arising out of or relating to Director’s service
as a member of and resignation from the Board, for wrongful discharge, for
breach of contract, for stock, stock options, restricted stock, or any other
compensation or benefit and any claims under any tort, equitable or contract
(express or implied) theory, and any of the claims, matters and issues which
could have been asserted by the Releasing Parties against the Releasees in any
legal, administrative or other proceeding in any jurisdiction. Notwithstanding
the above, nothing in this release is intended to release or waive (i) any
Releasing Party’s right to seek enforcement of this Agreement, the
Indemnification Agreement or any other rights of indemnification, contribution,
subrogation, advancement and/or reimbursement of expenses or similar rights to
the extent they are provided for in the Company’s Restated Certificate of
Incorporation or bylaws or (ii) any Releasing Party’s right as they exist
pursuant to any Insurance Policies whether in effect before the date of this
Agreement, on the date of this Agreement or after the date of the Agreement.

(b) In consideration of the release provided by the Director in Section 3(a)
above, the Company, for itself its officers, directors, employees, agents and
representatives (each a “Company Releasing Party” and collectively, the “Company
Releasing Parties)” hereby releases and discharges, to the extent permitted by
law, the Director from any and all claims, demands, actions and liabilities and
other claims for relief or remuneration whatsoever, whether known or unknown,
from the beginning of the world to the date Director signs this Agreement;
provided, however, nothing herein shall affect the limitations set forth in the
Company’s Restated Certificate of Incorporation.

 

-2-



--------------------------------------------------------------------------------

4. Survival. It is understood and agreed that, with the exception of (a) any of
the Director’s rights to indemnification as provided in the Company’s Restated
Certificate of Incorporation, bylaws or the Indemnification Agreement and
(b) Director’s rights as they exist under any Insurance Policies all which shall
remain fully binding and in full effect subsequent to the execution of this
Agreement in accordance with their terms, the release set forth in Section 3(a)
above is intended and shall be deemed to be a full and complete release of any
and all claims that Director or Releasing Parties may or might have against
Releasees out of any occurrence arising on or before the Resignation Date and
this Agreement is intended to cover and does cover any and all future damages
not now known to Director or which may later develop or be discovered, including
all causes of action therefore and arising out of or in connection with any
occurrence arising on or before the Resignation Date. It is further understood
and agreed that the release set forth in Section 3(b) above is intended and
shall be deemed to be a full and complete release of any and all claims subject
to the limitations set forth in Section 3(b) that the Company or the Company
Releasing Parties may or might have against Director out of any occurrence
arising on or before the Resignation Date and this Agreement is intended to
cover and does cover any and all future damages not now known to the Company or
the Company Releasing Parties or which may later develop or be discovered,
including all causes of action therefore and arising out of or in connection
with any occurrence arising on or before the Resignation Date.

5. Non-Disparagement; Public Statement; Confidentiality. Director hereby agrees
that he will refrain from making any derogatory, disparaging or false statements
with respect to the Company or any of its shareholders, controlling person,
officers, directors, executives, advisors, customers, or other related or
affiliated parties or any other Releasees. The Company hereby agrees that its
officers, directors, affiliates and other related or affiliated parties shall
refrain from making any derogatory, disparaging or false statements with respect
to Director. The Company will also direct its employees, directors and agents to
refrain from making derogatory, disparaging or false statements with respect to
Director. Without the consent of the Company and unless otherwise required by
law, Director shall not make any public disclosure relating to his service as a
member of or resignation from the Board. Director agrees that Director will not
communicate or disclose to any third party or use for Director’s own account,
without the written consent of the Company, any of the Company’s confidential
and proprietary information, trade secrets or materials, except as required by
law, unless and until such information or material becomes generally available
to the public through sources other than Director. The Company will provide the
Director with the copy of the Form 8-K that the Company will file with the
Securities Exchange Commission with respect to the Director’s resignation and
the other transactions contemplated by this Agreement. The Company and Director
each agree that they will make no other public disclosure with respect to
Director’s resignation and the other transactions contemplated by this Agreement
except for the Form 8-K contemplated in the foregoing sentence, other than
(a) as required by law or (b) in a manner approved by the Director.

6. Assignment. Director hereby represents and warrants to the Company that
Director has not assigned any claim that Director may or might have against the
Company, from which the Company would otherwise be released pursuant to this
Agreement, to any third party.

 

-3-



--------------------------------------------------------------------------------

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws principles. Both parties agree that any action, demand, claim
or counterclaim shall be resolved by a judge alone, and both parties hereby
waive and forever renounce the right to a trial before a civil jury.

8. Voluntary Assent. The Director confirms that no other promises or agreements
of any kind have been made by any person to cause him to sign this Agreement
except as otherwise as noted herein, and that he fully understands the meaning
and intent of this Agreement. Director agrees that this is the entire agreement
and understanding between the Company and himself.

9. Notices. Any and all notices or other communications required or permitted to
be given in connection with this Agreement shall be in writing (or in the form
of a facsimile or electronic transmission) addressed as provided below and shall
be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail with
receipt confirmed, (iii) delivered by overnight courier service with confirmed
receipt, or (iv) mailed by first class U.S. mail, postage prepaid and registered
or certified, return receipt requested:

If to the Company to:

Motricity, Inc.

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

Attention: General Counsel and Chairperson of the Board of Directors

If to the Director to:

Brian Turner

E-Mail Address:

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

701 Fifth Avenue, Suite 5100

Seattle, WA 98104

Attention: Patrick J. Schultheis, Esq.

 

-4-



--------------------------------------------------------------------------------

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 9 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with regard to the subject matter hereof, superseding all
prior understandings and agreements, whether written or oral; provided, however,
that the Indemnification Agreement shall remain in full force and effect.

11. Remedies. Any breach or threatened breach by the Director of the provisions
of this Agreement will result in irreparable and continuing damage to the
Company for which there is no adequate remedy at law. In such event, the
Director agrees and acknowledges that the Company shall be entitled to
injunctive relief and/or specific performance, and such other relief that may be
proper (including monetary damages, if proper) without the posting of any bond
and that Director shall not oppose the granting of such relief. Any breach or
threatened breach by the Company of the provisions of this Agreement will result
in irreparable and continuing damage to the Director for which there is no
adequate remedy at law. In such event, the Company agrees and acknowledges that
the Director shall be entitled to injunctive relief and/or specific performance,
and such other relief that may be proper (including monetary damages, if proper)
without the posting of any bond and that the Company shall not oppose the
granting of such relief.

12. Authority. The Company represents that this Agreement has been presented to,
considered and authorized by the Company’s Board (and/or any appropriate
committee(s) thereof), and that the Company officer executing this Agreement on
behalf of the Company has the authority to enter into this Agreement and bind
the Company to the terms and conditions hereof. Any action or consent of the
Company required hereunder may be authorized only by a written resolution, or
action at a meeting, of the Board properly taken in accordance with the
Company’s Restated Certificate of Incorporation and bylaws.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Director have executed and delivered this
Agreement as of the date first written above.

 

MOTRICITY, INC. By:  

/s/ Richard E. Leigh, Jr.

Name:   Richard E. Leigh, Jr. Title:   Senior Vice President, General Counsel
DIRECTOR

/s/ Brian Turner

Brian Turner

SIGNATURE PAGE TO TURNER AGREEMENT



--------------------------------------------------------------------------------

Letter of Resignation

July 11, 2011

Motricity, Inc.

c/o Lady Barbara Judge, CBE

Chairperson of the Board

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

Re: Motricity, Inc. and all direct and indirect subsidiaries

Dear Lady Barbara Judge:

I hereby resign as a member of the Board of Directors (the “Board”) of
Motricity, Inc. and all committees of the Board, and all of its direct and
indirect subsidiaries, and any and all committees thereof, effective as of the
close of business on July 11, 2011. My resignation from the Board and such
committees is not due to any disagreement with Motricity, Inc. or its directors
on any matter, including or relating to Motricity, Inc.’s operations, policies
or practices.

 

Sincerely,

/s/ Brian Turner

Brian Turner